UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

VERONICA BOATENG KONTOH,
Petitioner,

v.
                                                                      No. 96-2835
U.S. IMMIGRATION & NATURALIZATION
SERVICE,
Respondent.

On Petition for Review of an Order
of the Board of Immigration Appeals.
(A73-741-255)

Submitted: June 24, 1997

Decided: August 15, 1997

Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.

_________________________________________________________________

Petition denied by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Randall L. Johnson, JOHNSON & ASSOCIATES, Arlington, Vir-
ginia, for Petitioner. Frank W. Hunger, Assistant Attorney General,
Brenda E. Ellison, Senior Litigation Counsel, Laura M. Friedman,
Office of Immigration Litigation, UNITED STATES DEPART-
MENT OF JUSTICE, Washington, D.C., for Respondent.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Veronica Boateng Kontoh petitions for review of a final order of
the Board of Immigration Appeals (Board) denying her application
for asylum and withholding of deportation. Because substantial evi-
dence supports the Board's decision, we deny the petition.

I

The Immigration and Nationality Act (Act) authorizes the Attorney
General, in her discretion, to confer asylum on any refugee. 8 U.S.C.
§ 1158(a) (1994). The Act defines a refugee as a person unwilling or
unable to return to his native country "because of persecution or a
well-founded fear of persecution on account of race, religion, nation-
ality, membership in a particular social group, or political opinion."
8 U.S.C. § 1101(a)(42)(A) (1994); see M.A. v. INS, 899 F.2d 304, 307
(4th Cir. 1990) (in banc).

The "well-founded fear of persecution" standard contains both a
subjective and an objective component. An applicant may satisfy the
subjective element by presenting "`candid, credible, and sincere testi-
mony' demonstrating a genuine fear of persecution." Berroteran-
Melendez v. INS, 955 F.2d 1251, 1256 (9th Cir. 1992); see Figeroa
v. INS, 886 F.2d 76, 79 (4th Cir. 1989). The objective element
requires a showing of specific, concrete facts that would lead a rea-
sonable person in like circumstances to fear persecution. Huaman-
Cornelio v. Board of Immigration Appeals, 979 F.2d 995, 999 (4th
Cir. 1992).

A finding of past persecution creates a rebuttable presumption of
a well-founded fear of future persecution. 8 C.F.R.§ 208.13(b)(1)
(1997). This presumption may be rebutted by evidence demonstrating
that there is no longer a reasonable fear of future persecution, such as

                    2
when conditions in an alien's native country have changed signifi-
cantly. 8 C.F.R. § 208.13(b)(2) (1997).

Eligibility for asylum can also be based on grounds of past perse-
cution alone even though there is "`no reasonable likelihood of pres-
ent persecution.'" Baka v. INS, 963 F.2d 1376, 1379 (10th Cir. 1992)
(quoting Rivera-Cruz v. INS, 948 F.2d 948 F.2d 962, 969 (5th Cir.
1991)). To establish such eligibility, an alien must show past persecu-
tion so severe that repatriation would be inhumane. Id.; see Matter of
Chen, 20 I & N Dec. 16 (BIA 1989).

We must uphold the Board's determination that Kontoh is not eligi-
ble for asylum if the determination is "supported by reasonable, sub-
stantial, and probative evidence on the record considered as a whole."
8 U.S.C. § 1105a(a)(4) (1994). We accord the Board all possible def-
erence. Huaman-Cornelio, 979 F.2d at 999. The decision may be "re-
versed only if the evidence presented by [Kontoh] was such that a
reasonable factfinder would have to conclude that the requisite fear
of persecution existed." See INS v. Elias-Zacarias, 502 U.S. 478, 481
(1992).

II

Kontoh, who used a friend's passport to come to the United States
as a nonimmigrant visitor in November 1987, disagrees with the
Board's finding that she failed to qualify for asylum because of past
persecution she suffered on account of her political opinion. Our
review reveals, however, that substantial evidence supports the
Board's finding that Kontoh did not satisfy her statutory burden.

Evidence established that Kontoh, a native and citizen of Ghana,
became the organizing secretary of the Popular Front Party (PFP) in
1984. The PFP was a political party in opposition to the government
of Flight Lieutenant Jerry John Rawlings, who seized power in Ghana
in 1981 by military coup. As organizing secretary, Kontoh organized
an anti-government demonstration in October 1985 which was broken
up by the army. Kontoh was arrested after the demonstration and was
detained for two months. While detained, she was beaten several
times and repeatedly interrogated. Kontoh was released from deten-

                    3
tion after she was forced to sign a statement promising not to partici-
pate in future political activities.

Despite this statement, Kontoh continued her political involvement
for two more years without government interference. In late 1987,
Kontoh was present at a small political meeting when the group
received word that soldiers were approaching. Kontoh fled and hid at
a friend's home for a week. The friend gave Kontoh her passport
which Kontoh used to enter the United States.

III

Kontoh maintains that the Board erred in questioning her credibil-
ity, and incorrectly found that past persecution she suffered did not
merit a grant of asylum on humanitarian grounds. She further con-
tends that the Board erred in finding that, assuming she suffered past
persecution, she could not show a well-founded fear of future perse-
cution in her home country because of significant changes in the
political climate.

While the Board did express doubt about Kontoh's credibility
because of inconsistencies in the record, the Board found that even
assuming Kontoh did indeed suffer past persecution, it was not severe
enough to warrant a grant of asylum on humanitarian grounds. We
agree that while unfortunate, Kontoh's detention and mistreatment by
Ghanian authorities in 1985 does not merit a humanitarian grant of
asylum based on past persecution alone. In addition, we find that
Kontoh could not show a well-founded fear of future persecution
because of changes in country conditions in Ghana. The State Depart-
ment report in the record cites various changes in Ghana since Rawl-
ings consented to permit popular elections in 1993, including a
decline in human rights abuses, an offer of amnesty to Ghanians in
voluntary exile outside the country, the active participation of opposi-
tion political parties, and the release of the last known political pris-
oner. The Board also noted that Kontoh's own witness could not
confirm that she had reason to fear persecution in Ghana.

The standard for withholding of deportation is more stringent than
that for granting asylum. INS v. Cardoza-Fonseca , 480 U.S. 421, 431-
32 (1987). To qualify for withholding of deportation, an applicant

                     4
must demonstrate a "clear probability of persecution." Id. at 430. As
Kontoh has not established entitlement to asylum, she cannot meet the
higher standard for withholding of deportation.

We accordingly deny the petition for review. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

PETITION DENIED

                    5